PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
Anderson bought, under land contract, certain land through the agents of McGuckin and Tobin, and after paying a considerable part of the purchase price, brought this action to rescind and recover what he had paid, on the ground that he was induced to enter into the contract by false and fraudulent representation, that the lot was in an allotment duly created, the plat of which was on record, and that the lot fronted on a legally constituted street in Akron. As a matter of fact, there was no such allotment, and the lot did not front on a legally constituted street. The facts were not in dispute. Judgment was rendered for Anderson. In affirming the judgment, the Court of Appeals held:
1. “The legislature recognizing the chance of fraud being perpetrated under like or similar circumstances, provided in 3588 GC. a penalty to be assessed against a proprietor or his agent or attorney, who sells a lot or lots in a plan of subdivision before a map or plat of such subdivision has been recorded as required by law. We are unanimously of the opinion that the judgment below was fully Warranted by the uncontradicated evidence shown by the record.”